Case 2:17-cv-07251-FMO-E Document 69 Filed 10/18/19 Page 1 of 7 Page ID #:2997
Case 2:17-cv-07251-FMO-E Document 69 Filed 10/18/19 Page 2 of 7 Page ID #:2998




                                          Edward Gartenberg




                                          Lynn M. Dean
Case 2:17-cv-07251-FMO-E Document 69 Filed 10/18/19 Page 3 of 7 Page ID #:2999
Case 2:17-cv-07251-FMO-E Document 69 Filed 10/18/19 Page 4 of 7 Page ID #:3000
Case 2:17-cv-07251-FMO-E Document 69 Filed 10/18/19 Page 5 of 7 Page ID #:3001
Case 2:17-cv-07251-FMO-E Document 69 Filed 10/18/19 Page 6 of 7 Page ID #:3002
Case 2:17-cv-07251-FMO-E Document 69 Filed 10/18/19 Page 7 of 7 Page ID #:3003




                                          Edward Gartenberg




                                          Lynn M. Dean
